 



Exhibit 10.2.5
Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

      Amendment No. 60 (CA)
SOW: o No
            þ Yes   Date: June 26, 2007

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
(NEU STAR LOGO) [w35805w3580506.gif]
STATEMENT OF WORK
FOR
CANADIAN VIRTUAL POINT OF PRESENCE ACCESS TO
NPAC/SMS PRODUCTION COMPUTER SYSTEM AND NPAC/SMS
DISASTER RECOVERY COMPUTER SYSTEM
UNDER

Page 1



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

      Amendment No. 60 (CA)
SOW: o No
           þ Yes   Date: June 26, 2007

AGREEMENT FOR NUMBER PORTABILITY ADMINISTRATION
CENTER / SERVICE MANAGEMENT SYSTEM

Page 2



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 60 (CA)   Date: June 26, 2007
SOW:
  o No    
 
  þ Yes    

STATEMENT OF WORK NO. 60 (CA)
UNDER
AGREEMENT FOR NUMBER PORTABILITY ADMINISTRATION CENTER /
SERVICE MANAGEMENT SYSTEM
Canadian Virtual Point of Presence Access to NPAC/SMS Production Computer
System and NPAC/SMS Disaster Recovery Computer System
1. PARTIES
This Statement of Work No. 60(CA) (the “Statement of Work” or “SOW”) is entered
into pursuant to Article 13 and Article 30 of, and upon execution shall be a
part of, the Contractor Services Agreement for Number Portability Administration
Center/Service Management System (the “Master Agreement”) by and between
NeuStar, Inc., a Delaware corporation (“Contractor”) and the Canadian LNP
Consortium Inc., a corporation incorporated under the laws of Canada (the
“Customer”).
2. EFFECTIVENESS
This Amendment shall be effective as of the 1st day of June, 2007 (the
“Effective Date”) only upon execution of this SOW by Contractor and Customer.
The number in the upper left-hand corner refers to this Amendment. Undefined
capitalized terms used herein shall have the meanings ascribed by the Master
Agreement.
3. ADDITIONAL SERVICES

  3.1   Reason for this SOW

SOW37 provided for the establishment of a virtual point of presence (“VPOP”) in
a central location in Mississauga, Ontario, Canada through which Canadian Users
are able to connect from time to time to Contractor’s NPAC/SMS Data Center in
Charlotte, North Carolina. SOW44 provided for the establishment of a VPOP in a
central location in Montreal, Quebec, Canada through which Canadian Users are
able to connect from time to time to Contractor’s NPAC/SMS Data Center in
Sterling, Virginia. The Parties now intend to consolidate Contractor’s provision
of access to the VPOPs under this Statement of Work. As a result, SOW 37
Revision 1 and SOW 44 are hereby terminated and replaced with this SOW.

Page 3



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 60 (CA)   Date: June 26, 2007
SOW:
  o No    
 
  þ Yes    

Contractor’s agreement with [* * *], as the underlying provider of VPOP
services, provides for an initial term of thirty six (36) months commencing on
November 16, 2006. Contractor shall notify the Customer in writing, at least ten
(10) Business Days prior to the effective date, of any extension, renewal or
other modification of the existing terms with [* * *], and any other service
terms with any other underlying provider with whom Contractor may enter into an
agreement in substitution for the agreement with [* * *], regarding the VPOP
services under this SOW. Notwithstanding the foregoing, Contractor shall not
effect any such extension, renewal, or other modification, or enter into
arrangements with any other underlying provider, to the extent any of the
foregoing would impact any of Customer’s rights hereunder in any way, without
obtaining Customer’s prior written consent.

  3.2   Additional Services

The provisioning of the VPOPs by Contractor pursuant to this SOW comprises the
Additional Services. The Additional Services set forth in this SOW are not
Enhancements to the NPAC/SMS Software as defined under the Master Agreement.
Contractor shall procure, obtain, and deploy all necessary facilities, hardware,
and software, as well as all required licenses, permits, consents, and other
rights (the “Underlying Rights”) to establish (1) a VPOP in Montreal, Quebec,
Canada that enables all Users to obtain circuit connectivity to the NPAC/SMS
Production Computer System, currently in Sterling, Virginia, and (2) a VPOP in
Mississauga, Ontario, Canada that enables all Users to obtain circuit
connectivity to the NPAC/SMS Disaster Recovery Computer System, currently in [*
* *]. Contractor shall be solely and fully responsible for all aspects of the
provision of the VPOPs including, without limitation, space, equipment,
management, Underlying Rights, and the responsibility for the delivery of User
traffic between the Montreal VPOP and the NPAC/SMS Production Computer System
and between the Mississauga VPOP and the NPAC/SMS Disaster Recovery Computer
System. Contractor shall be responsible for providing diverse routes from each
VPOP to the Production and Disaster Recovery Computer Systems respectively.
In order to access the VPOPs, Users will be required to bring their fractional
T1 or higher circuit(s) to each VPOP, as further described below. Each VPOP
shall have a capacity equal to eight (8) T1 ports (10 T1 ports if Customer
exercises the Port Increase Election under Section 8.2). All Users connecting to
the VPOPs must meet the requirements set forth in the Minimum Connectivity
Requirements document issued by Contractor and approved by Customer. The point
of demarcation between Users’ and Contractor’s networks shall be the Users’
connection to the VPOPs third party service provider’s patch

Page 4



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 60 (CA)   Date: June 26, 2007
SOW:
  o No    
 
  þ Yes    

panel (the “Patch Panel”). Users are responsible for their circuit up to such
connection. Contractor shall be responsible for connecting its circuits to the
VPOPs. For the avoidance of doubt, SLR-7 (SOA/LSMS Interface Availability
(User)) as set forth in Exhibit G to the Master Agreement, applies from the
User’s connection point to each of the VPOPs’ Patch Panel.

  3.3   Limitations

The provision of the Additional Services set forth in this SOW does not convey
any form or type of title or ownership in any real or personal property,
including, but not limited to, any networks or any transmission or other
facilities and equipment related to the VPOPs.

  3.4   Non-Interference

Subject to and conditional upon Contractor’s provision of the Additional
Services in accordance with this SOW and otherwise in accordance with the Master
Agreement, Customer and Users agree that Users’ use of and connection to the
VPOPs shall at all times be in accordance with the terms and conditions of this
SOW and the Master Agreement, and that Users’ use of the VPOPs otherwise than in
accordance with this SOW and the Master Agreement shall not cause any material
negative interference with, or material negative impairment of, delivery of the
Services by the Contractor to other Users.

4.   OUT OF SCOPE SERVICES

This SOW contains the agreed upon terms and conditions that shall govern
Contractor’s performance of the Additional Services described herein. The
Additional Services provided for in this SOW, and for which Contractor shall be
compensated in accordance with Article 8 and Section 7.2, shall not be
interpreted, implied, or assumed to include any other service(s) (hereinafter
“Out of Scope Services”), which Out of Scope Services shall be provided in
accordance with the Master Agreement and, specifically, Article 13, Additional
Services.

5.   PROJECT SCHEDULE AND SOW TERM

Contractor shall provide the Additional Services contemplated under this SOW
until the earlier of (a) November 15, 2009 and (b) termination or expiration of
the Master Agreement (the “SOW Term”). This SOW will renew automatically on the
same terms and conditions set forth herein at the then-current underlying costs
(including any such

Page 5



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 60 (CA)   Date: June 26, 2007
SOW:
  o No    
 
  þ Yes    

costs that result in a Monthly Recurring Charge or Non-Recurring Fee) (and in
accordance with Exhibit O of the Master Agreement) incurred by Contractor for
the Additional Services, unless Customer provides notice of its intention not to
renew this SOW no later than sixty (60) days prior to the expiration of the
then-current SOW Term, and provided that Contractor notifies Customer of such
underlying costs no less than one hundred twenty (120) days prior to such
renewal date.

6.   COMPLETION AND ACCEPTANCE CRITERIA

The following internal documents are applicable to the Additional Services
contemplated under this SOW:

       
N/A   
Functional Requirements Specifications  
N/A   
Requirements Traceability Matrix  
N/A   
External Design  
N/A   
System Design  
N/A   
Detailed Design  
N/A   
Integration Test Plan  
N/A   
System Test Plan  
N/A   
Software Quality Assurance Program Report       ü     User Documentation  
N/A   
Software Configuration Management Plan  
N/A   
Standards and Metrics

7.   IMPACTS ON MASTER AGREEMENT

  7.1   Applicable

The following portions of the Master Agreement are impacted by this SOW:

       
None  
Master Agreement  
None  
Exhibit B Functional Requirements Specification  
None  
Exhibit C Interoperable Interface Specification       ü     Exhibit E Pricing
Schedules  
None  
Exhibit F Project Plan and Test Schedule  
None  
Exhibit G Service Level Requirements  
None  
Exhibit H Reporting and Monitoring Requirements  
None  
Exhibit I Key Personnel  
None  
Exhibit J User Agreement Form

Page 6



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 60 (CA)   Date: June 26, 2007
SOW:
  o No    
 
  þ Yes    

       
None  
Exhibit K External Design  
None  
Exhibit L Infrastructure/Hardware  
None  
Exhibit M Software Escrow Agreement  
None  
Exhibit N System Performance Plan for NPAC/SMS Services  
    ü    
Exhibit O Statement of Work Cost Principles

  7.2   Pricing Schedule

Upon the Effective Date, and continuing through the end of the SOW Term
Schedule 1 (Service Element Fees/Unit Pricing) of Exhibit E (Pricing Schedules)
of the Master Agreement shall be amended by inserting the following item under
Category 2 (Per User/Per Request Charges) as follows:

                   
VPOP access to both NPAC/SMS Production Computer System and NPAC/SMS Disaster
Recovery Computer System
    per month in accordance with SOW 60(CA)
      –      8 T1 Ports

      –      10 T1 Ports  

USD$N/A

USD$N/A  

CDN$[* * *]

CDN$[* * *]

The Parties acknowledge that the pricing set forth above may be subject to
change in accordance with Exhibit O beyond the SOW Term.

8.   PRICING

  8.1   Obligation

Upon execution of this SOW, Contractor shall be entitled to be compensated for
the Additional Services described herein in the amount and on the terms and
conditions described below. Such compensation shall be the obligation of each
applicable User, as directed by the Customer. For the purposes of and in
accordance with Section 23.3 of the Master Agreement (“Users’ Liability for
Payments”), Additional Services, to the extent actually performed, shall be
considered to be services performed prior to any such effective date of
termination. Accordingly and notwithstanding any other provisions to the
contrary in the Master Agreement or any exhibit attached thereto, but subject to

Page 7



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 60 (CA)   Date: June 26, 2007
SOW:
  o No    
 
  þ Yes    

Section 23.3 of the Master Agreement, in the event any amounts owed pursuant to
this SOW remain outstanding upon any termination or expiration of the Master
Agreement or this SOW, such amounts shall be immediately due and payable by the
applicable User(s) as provided for herein.

  8.2   Election

No later than sixty (60) days prior to the expiration of the current SOW Term,
Customer may elect to increase the number of T1 ports from eight to ten per VPOP
by submitting written notification (the “Port Increase Election”) to Contractor
clearly identifying its election under this Section 8.2. The exercise of the
Port Increase Election will result in changes to Schedule 1 of Exhibit E to the
Master Agreement as set forth in Section 7.2 above and the compensation
requirements set forth in Section 8.3 below.

  8.3   Compensation

  (a)   Generally

The Parties acknowledge and agree that the pricing for the Additional Services
has been derived and calculated in material compliance with Exhibit O of the
Master Agreement. Subject to Article 5, the pricing for the Additional Services
performed by Contractor shall be equal to a monthly recurring charge (the
“Monthly Recurring Charge”), as more specifically set forth in Section 8.3(c).
If Customer makes the Port Increase Election in accordance with Section 8.2
above, then the pricing shall additionally include a nonrecurring fee (the
“Non-Recurring Fee”), as more specifically set forth in Section 8.3(b).

  (b)   Non-Recurring Fee

Upon Customer’s exercise of the Port Increase Election, the Non-Recurring Fee
shall be equal to [* * *] Canadian Dollars and [* * *] Cents (CA$[* * *]), which
Non-Recurring Fee covers the addition of two (2) T1 ports at each VPOP location
(Montreal and Mississauga) over the number of ports previously provided under
SOW 37 Revision 1 and SOW44 (i.e. eight (8) ports per VPOP). The Non-Recurring
Fee will be billed in the month following the month in which the installation of
the additional T1 ports at each VPOP site is complete

  (c)   Monthly Recurring Charge

Page 8



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 60 (CA)   Date: June 26, 2007
SOW:
  o No    
 
  þ Yes    

The Monthly Recurring Charge shall equal [* * *] Dollars and [* * *] Cents
(CA$[* * *]). Upon Customer’s exercise of the Port Increase Election, the
Monthly Recurring Charge shall equal [* * *] Dollars (CA$[* * *]), and shall be
paid each month during which the VPOPs are available, beginning the first full
month after the VPOPs, with the two additional T1 ports at each VPOP site, are
first made available to Users. A true-up in User billing between the current SOW
37 Revision 1 and SOW 44 and the charges under this SOW 60(CA) charges will
occur as set forth in Section 8.4 below.1

  (d)   Miscellaneous

Neither the Non-Recurring Fee nor the Monthly Recurring Charge include costs and
charges related to bringing User’s circuit to the point of demarcation described
in Section 3.2 of this SOW, which costs and charges are the sole responsibility
of the User. Both the Non-Recurring Fee and the Monthly Recurring Charge shall
be allocated and invoiced among Users in accordance with the Allocation Model
delivered by the Customer to the Contractor. Notwithstanding the foregoing,
Customer shall have the right to direct Contractor to deviate from the
Allocation Model upon thirty (30) days prior written notice.

  8.4   User Billing True-Up

This SOW 60(CA): (a) combines the two VPOP services that are the subject of SOW
37 Revision 1 and SOW 44 into a single SOW; (b) reflects the VPOP/NPAC Data
Center circuit rearrangements effective February 1, 2007; and (c) provides for
the addition of two (2) additional T1 ports at each of the VPOP sites, upon
Customer’s election. As a result of the circuit rearrangement, the Monthly
Recurring Charge to Users for VPOP services decreased effective February 1,
2007. With the installation of the two (2) additional T1 ports at each VPOP
site, if elected, the Monthly Recurring Charge will increase. These changes to
the Monthly Recurring Charges are summarized below:

  •   CA$[* * *], through 1/31/07 under SOW 37 Revision 1 and SOW 44

 

1   The Non-Recurring Fee and the Monthly Recurring Charge are not subject to
the annual conversion rate adjustment required under the Amending Agreement,
effective March 31, 2003 of the Master Agreement, as implemented in SOW46
(Annual Update to Conversion Factor) because the amounts set forth for each are
billed by the provider in Canadian Dollars.

Page 9



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 60 (CA)   Date: June 26, 2007
SOW:
  o No    
 
  þ Yes    

  •   CA$[* * *], effective 2/1/07 due to circuit changes     •   CA$[* * *],
after 2 ports are added to each VPOP site as a result of Customer’s election of
the Port Increase Election.

Effective the month following the signature of this SOW 60(CA), the reduction of
Monthly Recurring Charges due to the February 1, 2007 circuit rearrangement will
be effective retroactively and a credit issued as directed by Customer.
Effective the month following the availability of two additional T1 ports at
each VPOP site, the Monthly Recurring Charge will be adjusted once more and
invoiced, along with the
CA$[* * *] Non-Recurring Fee for the additional ports, as directed by Customer.

  8.5   Payment

Contractor shall prepare invoices in accordance with the Master Agreement
invoicing, which may include invoicing for charges under other Statements of
Work agreed to pursuant to Article 13 of the Master Agreement, on the last day
of a calendar month and shall send such invoice to each User for the amount of
its User charges. Contractor shall include a summary of the charges under this
SOW in the monthly billing report issued to the Customer. All invoices shall be
due and payable within forty-five (45) days of the date of the invoice. Late
payments will be subject to a one and one-quarter percent (1.25%) interest
charge per month, or, if lower, the maximum rate permitted by law.

  8.6   Disputes

Any billing disputes shall be promptly presented to Contractor in reasonable
detail, in writing. Any requests for adjustment shall not be cause for delay in
payment of the undisputed balance due. User may withhold payment of any amounts
which are subject to a bona fide dispute; provided it shall pay all undisputed
amounts owing to Contractor that have been separately invoiced to User. If
re-invoice occurs following the forty-five (45) day payment schedule, then such
invoice for the undisputed amount shall be paid within ten (10) business days of
receipt by User. User and Contractor shall seek to resolve any such disputes
expeditiously, but in any event within less than thirty (30) days after receipt
of notice thereof. All disputed amounts ultimately paid or awarded to Contractor
shall bear interest from the forty-fifth (45th) day following the original
invoice date.

  8.7   Taxes

Page 10



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 60 (CA)   Date: June 26, 2007
SOW:
  o No    
 
  þ Yes    

Each User is to remit to or reimburse Contractor for any taxes that it is
obligated to pay by law, rule or regulation or under this SOW, the Master
Agreement or its respective NPAC/SMS User Agreement.

  8.8   Termination Costs

Customer shall be entitled to terminate this SOW at any time during the term of
provision of the Additional Services under this SOW by Contractor, provided
that, in the event of any such termination of this SOW, Users shall be entitled
to re-connect their circuits in the same fashion, and under the same terms and
conditions, as was the case prior to implementation of the VPOPs, and the
Customer shall pay to Contractor the VPOP termination charges set forth herein
(the “Termination Charges”) as a Non-Recurring Fee.
The Termination Charges shall equal the sum of (a) Seventy Five Percent (75%) of
the “Annual Contract Value” for the current year in which the SOW is terminated
(less any charges paid by the Customer during such year) and (b) Fifty Percent
(50%) of the Annual Contract Value multiplied by the number of years remaining
in the SOW Term (not including the current year), as may be amended or extended.
For purposes of this Section 8.8, the Annual Contract Value of the current year
shall equal the product of (a) twelve (12) (b) the Monthly Recurring Charge for
the Additional Services.
Notwithstanding the foregoing, Contractor represents and warrants that the
termination charges are the exact charges (without mark up or margin) payable by
Contractor to its VPOP supplier in the event of termination by Contractor
pursuant to its agreements with its supplier. Contractor agrees that if
Contractor becomes entitled to any discount, rebate or other reduction from such
termination charges, any such other discount, rebate or reduction shall be
applied in favor of the Customer as a dollar for dollar reduction from the
termination charges which may otherwise be, or have been, payable by Customer
hereunder.

  8.9   Termination Costs under SOW37

The Parties acknowledge that the original vendor (Lockheed Martin) for VPOP
services under SOW 37 has yet to invoice NeuStar the termination charges
referenced in Section 8.6 of SOW 37, and as a result, Contractor cannot
ascertain if the original vendor is providing any discounts, rebates or other
reductions from such termination charges. Contractor and Customer agree that
Contractor shall use commercially reasonable efforts to ascertain the
termination charges under Section 8.6 of SOW37. The Parties hereby

Page 11



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 60 (CA)   Date: June 26, 2007
SOW:
  o No    
 
  þ Yes    

agree that for purposes of calculating the termination charges under Section 8.6
of SOW37, the VPOP service was terminated after 19 months of services (i.e.,
from July 16, 2003 to February 20, 2005). Upon Contractor ascertaining the
termination charges referred to in the immediately preceding sentence,
Contractor shall prepare and deliver to the Customer an invoice in respect
thereof, which Customer shall pay within forty-five (45) days of receipt.

9.   CONTINUATION OF MASTER AGREEMENT AND USER AGREEMENT

Except as specifically modified and amended hereby, all the provisions of the
Master Agreement and the User Agreements entered into with respect thereto, and
all exhibits and schedules thereto, shall remain unaltered and in full force and
effect in accordance with their terms. From and after the date hereof, any
reference in either the Master Agreement to itself and any Article, Section or
subsections thereof or to any Exhibit thereto, or in any User Agreement to
itself or to the Master Agreement and applicable to any time from and after the
date hereof, shall be deemed to be a reference to such agreement, Article,
Section, subsection or Exhibit as modified and amended by this SOW. From and
after the Amendment Effective Date, this SOW shall be a part of the Master
Agreement and, as such, shall be subject to the terms and conditions therein.

10.   MISCELLANEOUS

  10.1   Counterparts

This SOW may be executed in two or more counterparts and by different parties
hereto in separate counterparts, with the same effect as if all parties had
signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.

  10.2   Entire Agreement

This SOW sets forth the entire understanding between the Parties with regard to
the subject matter hereof and supersedes any prior or contemporaneous agreement,
discussions, negotiations or representations between the Parties, whether
written or oral, with respect thereto.
[THIS SPACE INTENTIONALLY LEFT BLANK]

Page 12



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

          Amendment No. 60 (CA)   Date: June 26, 2007
SOW:
  o No    
 
  þ Yes    

IN WITNESS WHEREOF, the undersigned have executed and delivered this SOW:

          CONTRACTOR: NeuStar, Inc.    
 
       
Signature:
 /s/ Michael O’Connor    
 
 
   
 
       
Name:
Michael O’Connor    
 
 
   
 
       
Title:
VP - Customer Relations    
 
 
   
 
       
Date:
17 July 2007    
 
 
   
 
        CUSTOMER: Canadian LNP Consortium Inc.    
 
       
Signature:
 /s/ J. R. Sarazin    
 
 
   
 
       
Name:
J. R. Sarazin    
 
 
   
 
       
Title:
President    
 
 
   
 
       
Date:
July 16/2007    
 
 
   

Page 13